DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Kishll et al (US 2011/0171505), discloses most of the claim limitations for Claim 1-19 except Kishll does not further disclose a structure where the receiving units are arranged in such a way that the first electrodes (6) are arranged in a first contact-making plane and that the second electrodes (7) are arranged in a second contact-making plane (9) that is different than the first contact making plane (8) wherein the first electrodes (6)  are electrically interconnected by means of at least one first printed circuit board (10) arranged in the first contact-making plane (8) and the second electrodes (7)  are electrically interconnected by means of at least one second printed circuit board (11) arranged in the second contact-making plane (9).
Further, Kishll’s structure does not require a second printed circuit board arranged as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO; telephone number (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached at 272 1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON J GRESO/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722